Citation Nr: 1433965	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-31 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to November 1998.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The appellant attended a hearing in November 2012 before the undersigned Veteran's Law Judge.  A transcript of that hearing is in the record. 


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2008.  His death certificate lists his immediate cause of death as morphine toxicity. 

2.  The Veteran had been prescribed morphine to treat a service-connected lumbar spine disability. 

3.  The Veteran's death is causally related to a service-connected disability. 


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013). 

For a service-connected disability to be the principal cause of death, it must     singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013).

In general, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use.  38 C.F.R. § 3.301(a) (2013).  The term "willful misconduct" is defined as act involving conscious wrongdoing or known prohibited action, and specifically involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n) (2013); but see Allen (William F.) v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (permitting service connection when drug abuse disability is secondary to or caused by the primary service-connected disorder). 

A certificate of death indicated that the Veteran died on February [redacted], 2008.  The immediate cause of death was listed as toxic effects of morphine.  The death was ruled as accidental.

During the Veteran's lifetime, service connection was in effect for a lumbar spine disability, rated as 60 percent disabling; a psychiatric disorder, rated as 70 percent disabling, and; status post-nasal septorphinoplasty, rated as noncompensably disabling.  The Veteran was also in receipt of a total disability rating based in individual unemployability due to service-connected disabilities (TDIU), effective November 3, 1998, corresponding to the date following the Veteran's separation from service.  The service treatment records document extensive treatment for      his service-connected lumbar spine disc herniation, status post L5-S1 partial hemilaminectomy and discectomy.  The Veteran was medically retired from   service in November 1998 after 18 years of service.

A review of the Veteran's VA and private treatment records indicates the Veteran had been prescribed morphine for pain management due to a history of surgery for a herniated disc of the lumbar spine with ongoing neuropathic pain.  In this regard, private treatment records immediately following discharge from service document ongoing treatment for significant back complaints, including a November 1998 clinical treatment note that recorded the Veteran's report that he had reached his pain threshold and relief from medication lasted only a few hours.  The clinician prescribed methadone to treat the Veteran's back disorder.  In February 1999, the clinician noted that the narcotics were not effectively controlling the Veteran's pain and it was felt that surgery would not resolve his back problems.  Subsequent VA and private treatment records show ongoing treatment for his back.  

On VA examination in in April 2002 the examiner noted that treatment for the Veteran's service-connected lumbar spine disability included MS Contin 30 mg, which contains morphine, twice daily.  A review of VA pharmacy records in 2006 show a prescription for morphine daily for pain control.  A 2007 report noted a prescription for daily non-VA morphine.  The VA's treating physician prescribed a Fentanyl patch for daily use.  A Medication/Evidence Accountability Sheet dated February [redacted], 2008 from the coroner's office shows that the Veteran was last prescribed Kadian, a form of extended-release morphine, every 12 hours, on February [redacted], 2008, three days prior to his death.   

In numerous statements of record and while testifying during her hearing before the Board, the appellant asserted that the Veteran was taking morphine to treat the pain associated with his service-connected lumbar spine disability, and his death from morphine toxicity was ultimately the result of medication prescribed for treatment of his service-connected disability.  She reported that medications for the Veteran's back problems seemed to only provide him temporary relief of symptoms and he had undergone various treatment regimens for relief of his symptoms, to include prescription for morphine medication.  She credibly testified that the Veteran was not abusing morphine, but rather, a few days prior to his death he complained that his medication was not effectively controlling his back pain.  She asserts that the Veteran inadvertently ingested the wrong dose of morphine, which was self-administered, in an effort to control his pain, ultimately causing his death. 

The weight of the evidence is to the effect that the Veteran was prescribed morphine by his private physician for pain control.  VA treatment records note the non-VA prescription, and note the Veteran's complaints of chronic back pain.  The VA treatment records do not suggest a different source of significant pain for the Veteran.  The Board does not find sufficient evidence to support a determination that the Veteran's use of doctor-prescribed morphine constituted willful misconduct.  

Therefore, in light of the Veteran's VA and private treatment records, which indicate the Veteran was prescribed different forms of morphine for pain management to treat his service-connected lumbar spine disability, and after resolving all doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  



ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


